Citation Nr: 1007419	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 2001 to January 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further development.

While the record indicates that the Veteran worked as a 
security guard, in construction, and as a certified nurses' 
assistant prior to joining the military, he has not completed 
a VA Form 21-8940 detailing his work history and education.  
Accordingly, the Veteran should be requested to complete VA 
Form 21-8940.

The Veteran has indicated that he applied for vocational 
rehabilitation training but was denied "on the grounds that 
[he] was too emotionally unstable, depressed, and [incapable] 
of concentration."  See, e.g., a February 2008 statement.  
While the Veteran stated that he submitted a copy of the 
rejection letter, the record does not contain any evidence 
documenting his denial of vocational rehabilitation.  
Any records associated with the decision to deny the Veteran 
vocational rehabilitation training may shed light on the 
nature of his employment capabilities.  An effort should 
therefore be made to obtain such records.

The evidence of record contains conflicting reports as to the 
Veteran's employability.  A May 2008 VA neurological 
examination report found "no neurological reason for 
unemployability of" the Veteran but did not comment on his 
service-connected depression.  Similarly, the Social Security 
Administration found the Veteran to be employable in October 
2006.  In contrast, a February 2006 VA outpatient treatment 
record stated that the Veteran is unemployable.  A licensed 
social worker also stated that the Veteran could not function 
in any work place during an August 2005 VA examination.  

The Board also notes that there are multiple medical records 
indicating that the Veteran's disabilities may not be as 
severe as he claims.  For example, the October 2007 VA 
psychiatric examiner stated that "it is well documented that 
the medical diagnoses/conditions do not account for [the 
Veteran's] degree of dysfunctionality and symptomatology."  
Moreover, after noting inconsistencies in the Veteran's 
disability presentation, the Social Security Administration 
conducted an investigation of the Veteran and found the 
alleged severity of his disabilities to be "only partially 
credible."  The Board also notes that the Veteran has been 
described as trying to "manipulate the system" and that the 
possibility malingering has been raised on several occasions.  
See, e.g., a February 2005 VA treatment record. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran's service-
connected disabilities, separate or combined, prevent him 
from engaging in employment, to include sedentary employment.  
Accordingly, a new medial opinion is therefore necessary to 
decide the claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request he complete and return a VA Form 
21- 8940, Veteran's Application for 
Increased Compensation Based Upon 
Unemployability.

2.  VBA should obtain the Veteran's VA 
vocational rehabilitation folder, if any, 
to include any records documenting his 
inability to participate in such training.  
In the event that such records do not 
exist or copies cannot be obtained, this 
must be specifically documented in the 
claims folder.

3.  VBA should then arrange for an 
appropriate VA or fee-basis health care 
provider to review the Veteran's claims 
folder and provide an opinion, with 
supporting rationale, as to whether it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
prevent him from engaging in substantially 
gainful employment, to include sedentary 
employment.  If the reviewing physician 
deems it to be necessary, physical 
examination or diagnostic testing of the 
Veteran may be scheduled.  The resulting 
medical opinion should be associated with 
the Veteran's VA claims folder.

4.  After undertaking any additional 
development deemed to be appropriate, VBA 
should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


